
	
		I
		112th CONGRESS
		2d Session
		H. R. 5444
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. McDermott
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To reauthorize the Export-Import Bank of the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 Export-Import Bank Reauthorization Act
			 of 2012.
		2.Extension of
			 authoritySection 7 of the
			 Export-Import Bank Act of 1945 (12 U.S.C. 635f) is amended by striking
			 2011 and inserting 2021.
		3.Foreign Credit
			 Insurance AssociationSection
			 2(b)(1) of the Export-Import Bank Act of 1945 (12 U.S.C. 635(b)(1)) is amended
			 by striking subparagraph (F).
		4.Technical
			 correctionSection
			 2(b)(2)(B)(ii) of the Export-Import Bank Act of 1945 (12 U.S.C.
			 635(b)(2)(B)(ii)) is amended by striking subclauses (I), (IV), and (VII) and by
			 redesignating subclauses (II), (III), (V), (VI), (VIII), and (IX) as subclauses
			 (I), (II), (III), (IV), (V), and (VI), respectively.
		5.Sub-Saharan
			 Africa Advisory CommitteeSection 2(b)(9)(B)(iii) of the Export-Import
			 Bank Act of 1945 (12 U.S.C. 635(b)(9)(B)(iii)) is amended by striking
			 2011 and inserting 2021.
		6.Aggregate loan,
			 guarantee, and insurance authoritySection 6(a)(2) of the Export-Import Bank
			 Act of 1945 (12 U.S.C. 635e(a)(2)) is amended—
			(1)by striking
			 and at the end of subparagraph (D);
			(2)by striking
			 2011, at the end of subparagraph (E) and inserting 2011,
			 $100,000,000,000;; and
			(3)by adding at the
			 end the following:
				
					(F)during fiscal year
				2012, $120,000,000,000;
					(G)during fiscal year
				2013, $140,000,000,000;
					(H)during fiscal year
				2014, $160,000,000,000; and
					(I)during each of
				fiscal years 2015 through 2021,
				$200,000,000,000.
					.
			7.Dual use
			 exportsSection 4 of Public
			 Law 109–438 (12 U.S.C. 635 note; 108 Stat. 4376) is amended by striking
			 2011 and inserting 2021.
		8.Modifications to
			 provisions relating to textiles
			(a)Representation
			 of the textile industry on advisory committeeSection 3(d)(1)(B) of the Export-Import
			 Bank Act of 1945 (12 U.S.C. 635a(d)(1)(B)) is amended by striking and
			 State government and inserting State government, and the textile
			 industry.
			(b)Annual report
			 regarding textile and apparel goodsSection 8 of the
			 Export-Import Bank Act of 1945 (12 U.S.C. 635g) is amended by adding at the end
			 the following new subsection:
				
					(g)Textile and
				apparel supply chain financingThe Bank shall include in its
				annual report to the Congress—
						(1)a description of
				the efforts of the Bank to provide financing to the United States textile and
				apparel industry for exports of textile and apparel goods manufactured in the
				United States that are used as components in global textile and apparel supply
				chains; and
						(2)the amount of
				support the Bank provided for the export of textiles and apparel goods for each
				of the 3 years preceding the
				report.
						.
			9.Review and report
			 on domestic content policy
			(a)In
			 generalThe Export-Import
			 Bank of the United States shall conduct a review of its domestic content policy
			 for medium- and long-term transactions. The review shall examine and evaluate
			 the effectiveness of the Bank’s policy—
				(1)in maintaining and creating jobs in the
			 United States; and
				(2)in contributing to a stronger national
			 economy through the export of goods and services.
				(b)Factors To
			 ConsiderIn conducting the review under subsection (a), the Bank
			 shall consider the following:
				(1)Whether the
			 domestic content policy accurately captures the costs of United States
			 production of goods and services, including the direct and indirect costs of
			 manufacturing costs, parts, components, materials and supplies, research,
			 planning, engineering, design, development, production, return on investment,
			 marketing and other business costs and the effect of such policy on the
			 maintenance and creation of jobs in the United States.
				(2)The ability of the
			 Bank to provide financing that is competitive with the financing provided by
			 foreign export credit agencies and the impact that such financing has in
			 enabling companies with operations in the United States to contribute to a
			 stronger United States economy by increasing employment through the export of
			 goods and services.
				(3)The effects of the
			 domestic content policy on the manufacturing and service workforce of the
			 United States.
				(4)Any
			 recommendations the members of the Bank's Advisory Committee have regarding the
			 Bank's domestic content policy.
				(5)The effect that
			 changes to the Bank’s domestic content requirements would have in providing
			 companies an incentive to create and maintain operations in the United States
			 and to increase jobs in the United States.
				(c)ReportNot later than 1 year after the date of the
			 enactment of this Act, the Bank shall submit a report on the results of the
			 review conducted under this section to the Committee on Banking, Housing, and
			 Urban Affairs of the Senate, and the Committee on Financial Services of the
			 House of Representatives.
			10.Strategic
			 planSection 8 of the
			 Export-Import Bank Act of 1945 (12 U.S.C. 635g), as amended by section 8, is
			 further amended by adding at the end the following new subsection:
			
				(h)Strategic plan
				for the bank
					(1)In
				generalThe Bank shall include in its annual report to the
				Congress under subsection (a) of this section, not less than every 4 years,
				beginning in 2012, a 5-year strategic plan that provides—
						(A)a comprehensive
				mission statement covering the major functions and operations of the
				Bank;
						(B)general goals and
				objectives, including outcome-oriented goals, for the major functions of the
				Bank;
						(C)a description of
				the Bank’s highest-priority goals and how they can be achieved within the
				5-year plan period, according to clearly defined milestones; and
						(D)a description of
				how the goals and objectives incorporate views and suggestions obtained through
				congressional consultations.
						(2)ProgressThe
				progress the Bank is making in meeting the milestones established by the
				strategic plan shall be updated in each annual report the Bank submits to the
				Congress.
					(3)Availability of
				annual reportThe Bank shall make its annual report available on
				its public
				website.
					.
		11.Review and
			 report on Bank's information technology infrastructure
			(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Export-Import Bank of the United States shall conduct a review
			 of the Bank's information technology infrastructure and report to Congress
			 on—
				(1)how the Bank will
			 modernize and continue to maintain the technology infrastructure, taking into
			 consideration commercially available technologies or other cost-saving
			 measures; and
				(2)how modernization,
			 maintenance, and other cost-saving measures will result—
					(A)in improved
			 service delivery to customers of the Bank;
					(B)in generally
			 improving the Bank's performance; and
					(C)in mitigating
			 taxpayer exposure to losses.
					12.Study by the
			 Comptroller General on risk management
			(a)In
			 generalNot later than 18 months after the date of the enactment
			 of this Act, the Comptroller General of the United States shall complete and
			 submit to the Export-Import Bank of the United States, the Committee on
			 Banking, Housing, and Urban Affairs of the Senate, and the Committee on
			 Financial Services of the House of Representatives a report—
				(1)on the financial
			 position of the Bank and the risks it poses for American taxpayers; and
				(2)that contains
			 recommendations to the Bank on how to properly account for risk and ensure the
			 solvency of the Bank.
				(b)ReportThe
			 report submitted under subsection (a) shall evaluate—
				(1)the effectiveness
			 of the Bank’s risk management;
				(2)the adequacy of
			 the Bank’s loan loss reserves;
				(3)the exposure and
			 potential for exposure to losses from each of the products offered by the
			 Bank;
				(4)the overall risk
			 of the Bank’s portfolio, taking into account—
					(A)market
			 risk;
					(B)credit
			 risk;
					(C)political
			 risk;
					(D)industry-concentration
			 risk;
					(E)geographic-concentration
			 risk;
					(F)obligor-concentration
			 risk; and
					(G)foreign-currency
			 risk;
					(5)the Bank’s use of
			 historical default and recovery rates to calculate future program costs, taking
			 into consideration cost estimates determined under the Federal Credit Reform
			 Act of 1990 (2 U.S.C. 661 et seq.) and whether discount rates applied to cost
			 estimates should reflect the risks described in paragraph (4);
				(6)the fees charged
			 by the Bank for the products the Bank offers, whether the Bank’s fees properly
			 reflect the risks described in paragraph (4), and how the fees are affected by
			 United States participation in international agreements; and
				(7)whether the Bank’s
			 loan loss reserves policy is sufficient to cover the risks described in
			 paragraph (4).
				(c)Recommendations
			 and report by the bankIf the Bank does not adopt the
			 recommendations provided under subsection (a) by the Comptroller General, the
			 Bank shall submit to Congress, not later than 60 days after the Bank receives
			 the report, a report on why the Bank has not adopted the
			 recommendations.
			13.Renewable energy
			 and energy efficiency technologies
			(a)In
			 generalThe Export-Import
			 Bank of the United States should work to increase the export of renewable
			 energy technologies and end-use energy efficiency technologies with a goal of
			 significantly expanding, year-after-year, the Bank's annual aggregate loan,
			 guarantee, and insurance authorizations supporting those technologies.
			(b)Increased
			 reporting requirementsThe Export-Import Bank of the United
			 States shall include in its annual report to the Congress an analysis of any
			 barriers to realizing the Bank’s congressional directive to increase the Bank's
			 financing for renewable energy technology and end-use energy efficiency
			 technology and any tools the Bank needs to assist the Bank in overcoming those
			 barriers. The analysis shall include barriers such as—
				(1)inadequate
			 staffing;
				(2)inadequate
			 financial products;
				(3)lack of capital
			 authority; and
				(4)limitations
			 imposed by domestic markets.
				14.Transparency and
			 accountability of bank financingSection 2(b) of the Export-Import Bank Act
			 of 1945 (12 U.S.C. 635(b)) is amended by inserting after paragraph (3) the
			 following new paragraph:
			
				(3A)Transparency and accountability of
				bank financing
					(A)Preapproval noticeNot
				later than 14 days before any meeting of the Board of Directors for final
				approval of a transaction the value of which exceeds $100,000,000, and
				concurrent with any statement required to be submitted under paragraph (3) with
				respect to the transaction, the Bank shall post a notice on the Bank's website
				that includes—
						(i)a description of the transaction
				proposed to be financed;
						(ii)the identities of the obligor,
				principal supplier, and guarantor involved in the transaction; and
						(iii)a description of any item with
				respect to which Bank financing is being sought.
						(B)Manner of
				disclosureAny information required to be disclosed under
				subparagraph (A) shall be disclosed in a manner that does not disclose any
				information that is confidential or proprietary business information, that
				would violate section 1905 of title 18, United States Code (commonly referred
				to as the Trade Secrets Act), or that would jeopardize jobs in
				the United States by supplying information which competitors could use to
				compete with companies in the United States.
					(C)Post considerationNot
				later than 30 days after the final approval of a transaction the value of which
				exceeds $100,000,000, the Bank shall post a notice on the Bank's website that
				includes the information required under subparagraph (A) in a manner that
				complies with subparagraph
				(B).
					.
		15.Annual
			 competitiveness reportSection
			 8A(a) of the Export-Import Bank Act of 1945 (12 U.S.C. 635g–1(a)) is amended by
			 adding at the end the following:
			
				(11)Case
				processingA separate section detailing the Bank's annual survey
				of exporters, financial institutions, and brokers regarding the Bank's
				processing of transactions, timeliness in reviewing transactions and processing
				applications, adherence to financial standards, clarity and ease of use of
				applications, and general customer service during the application and approval
				process for each of the Bank's major programs.
				(12)OperationsA
				separate section detailing the Bank's annual survey of exporters, financial
				institutions, and brokers regarding the Bank's documentation requirements,
				certifications, and processing of applications for medium- and long-term
				program transactions compared to the processing of applications by other export
				credit agencies.
				(13)Process
				improvementA description of the recommendations made by the
				Bank’s Advisory Committee and the advisory committee on Sub-Saharan Africa
				established under section 2(b)(9)(B) regarding improving the Bank's processing
				of transactions and customer service. The Bank shall make every reasonable
				effort to act on the recommendations of the advisory committees and shall
				include a separate section detailing the actions taken by the Bank to comply
				with the
				recommendations.
				.
		16.Annual report on
			 international competitiveness and impact on jobs of the Export-Import
			 BankNot later than 270 days
			 after the date of the enactment of this Act, the Comptroller General shall
			 issue a report describing the following:
			(1)The ways in which
			 the Export-Import Bank of the United States compares to the export credit
			 agencies of all the other developed and middle-income countries that have such
			 agencies, including the industries covered, the amount of financing provided by
			 the agencies as compared to the total value of exports, the quality of
			 packaging of financing and the effects of the support on completed competitive
			 transactions, the overall level and types of support offered by the agencies,
			 and the policy direction of each such country with respect to its export credit
			 agency and their support of their domestic export promotion compared to those
			 services provided by the Export-Import Bank of the United States; and
			(2)The estimated net
			 gains in employment in the United States enabled by the support provided by the
			 Export-Import Bank of the United States on an annual basis, by sector and, to
			 the extent possible, by State.
			17.Prohibitions on
			 financing for certain persons involved in sanctionable activities with respect
			 to Iran
			(a)Prohibition on
			 financing for persons that engage in certain sanctionable activities
				(1)In
			 generalBeginning on the date that is 180 days after the date of
			 the enactment of this Act, the Board of Directors of the Export-Import Bank of
			 the United States may not approve any transaction that is subject to approval
			 by the Board with respect to the provision by the Bank of any guarantee,
			 insurance, or extension of credit, or the participation by the Bank in any
			 extension of credit, to a person in connection with the exportation of any good
			 or service unless the person makes the certification described in paragraph
			 (2).
				(2)Certification
			 describedThe certification described in this paragraph is a
			 certification by a person—
					(A)that neither the
			 person nor any other person owned or controlled by the person—
						(i)engages in any
			 activity described in section 5(a) of the Iran Sanctions Act of 1996 (Public
			 Law 104–172; 50 U.S.C. 1701 note) for which the person may be subject to
			 sanctions under that Act;
						(ii)exports sensitive
			 technology, as defined in section 106 of the Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2010 (22 U.S.C. 8515), to Iran; or
						(iii)engages in any
			 activity prohibited by part 560 of title 31, Code of Federal Regulations
			 (commonly known as the Iranian Transactions Regulations), unless
			 the activity is disclosed to the Office of Foreign Assets Control of the
			 Department of the Treasury when the activity is discovered; or
						(B)if the person or
			 any other person owned or controlled by the person has engaged in an activity
			 described in subparagraph (A), that—
						(i)in
			 the case of an activity described in subparagraph (A)(i)—
							(I)the President has
			 waived the imposition of sanctions with respect to the person that engaged in
			 that activity pursuant to section 4(c), 6(b)(5), or 9(c) of the Iran Sanctions
			 Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note);
							(II)(aa)the President has
			 invoked the special rule described in section 4(e)(3) of that Act with respect
			 to the person that engaged in that activity; or
								(bb)(AA)the person that engaged
			 in that activity determines, based on its best knowledge and belief, that the
			 person meets the criteria described in subparagraph (A) of such section 4(e)(3)
			 and has provided to the President the assurances described in subparagraph (B)
			 of that section; and
									(BB)the Secretary of State has issued an
			 advisory opinion to that person that the person meets such criteria and has
			 provided to the President those assurances; or
									(III)the President
			 has determined that the criteria have been met for the exception provided for
			 under section 5(a)(3)(C) of the Iran Sanctions Act of 1996 to apply with
			 respect to the person that engaged in that activity; or
							(ii)in
			 the case of an activity described in subparagraph (A)(ii), the President has
			 waived, pursuant to section 401(b)(1) of the Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2010 (22 U.S.C. 8551(b)(1)), the
			 application of the prohibition under section 106(a) of that Act (22 U.S.C.
			 8515(a)) with respect to that person.
						(b)Prohibition on
			 financingsBeginning on the date that is 180 days after the date
			 of the enactment of this Act, the Board of Directors of the Export-Import Bank
			 of the United States may not approve any transaction that is subject to
			 approval by the Board with respect to the provision by the Bank of any
			 guarantee, insurance, or extension of credit, or the participation by the Bank
			 in any extension of credit, in connection with a financing in which a person
			 that is a borrower or controlling sponsor, or a person that is owned or
			 controlled by such borrower or controlling sponsor, is subject to sanctions
			 under section 5(a) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50
			 U.S.C. 1701 note).
			(c)Advisory
			 opinions
				(1)AuthorityThe
			 Secretary of State is authorized to issue advisory opinions described in
			 subsection (a)(2)(B)(i)(II).
				(2)Notice to
			 CongressIf the Secretary issues an advisory opinion pursuant to
			 paragraph (1), the Secretary shall notify the appropriate congressional
			 committees of the opinion not later than 30 days after issuing the
			 opinion.
				(d)DefinitionsIn
			 this section:
				(1)Appropriate
			 congressional committees; personThe terms appropriate
			 congressional committees and person have the meanings given
			 those terms in section 14 of the Iran Sanctions Act of 1996 (Public Law
			 104–172; 50 U.S.C. 1701 note).
				(2)Controlling
			 sponsorThe term controlling sponsor means a person
			 providing controlling direct private equity investment (excluding investments
			 made through publicly held investment funds, publicly held securities, public
			 offerings, or similar public market vehicles) in connection with a
			 financing.
				
